 1
 2
                                                         JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
10
11
12
     WALTER D. MONTGOMERY,              ) No. 2:18-cv-08591-FFM
                                        )
13         Plaintiff,                   ) [PROPOSED]
14                                      ) JUDGMENT OF REMAND
                  v.                    )
15                                      )
16   ANDREW SAUL,                       )
     Commissioner of Social Security,   )
17
                                        )
18         Defendant.                   )
19                                      )
                                        )
20                                      )
21
22
23
24
25
26
27
28
 1         The Court having approved the parties’ Stipulation to Voluntary Remand
 2   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 3   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
 4   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 5   DECREED that the above-captioned action is remanded to the Commissioner of
 6   Social Security for further proceedings consistent with the Stipulation to Remand.
 7
 8   DATED: September 16, 2019                  /S/ Frederick F. Mumm  S
                                              FREDERICK F. MUMM
 9                                       UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
